Citation Nr: 0603195	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
August 22, 2002.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period commencing August 22, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had periods of honorable military service in the 
United States Army from November 1969 to February 1971, with 
service in the Republic of Vietnam, and from January 1978 to 
January 1981.  He also had a period of service from January 
1981 to November 1983 which is considered dishonorable for 
the purpose of veterans' benefits.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2001 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a decision-remand dated in July 2004, the Board remanded 
the veteran's claim of entitlement to an increased evaluation 
for PTSD to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC, for further development of the evidence.  
While the case was in remand status, a rating decision in 
August 2005 by the AMC granted an evaluation of 70 percent 
for the veteran's service-connected disability of PTSD from 
August 22, 2002, the date of a VA psychiatric examination, 
and also granted entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).  The case was returned to the Board in 
November 2005.

The Board notes that, on VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in May 2002, the veteran 
indicated that he wished to have a hearing before a Veterans 
Law Judge.  However, in February 2004, in writing, the 
veteran withdrew his hearing request.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  During the period prior to August 22, 2002, the veteran's 
disability of PTSD was primarily manifested by disturbed 
sleep and nightmares of Vietnam experiences, depression, 
irritability, and social isolation, without any significant 
symptoms of greater impairment such as suicidal ideation, 
illogical speech, a lack of ability to function 
independently, or engaging in unprovoked violence.

3.  During the period commencing August 22, 2002, the 
veteran's PTSD has not been productive of such severe 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or 
significant memory loss.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period prior to August 22, 2002, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2002).   

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period commencing August 22, 2002, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence which is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) which is necessary to substantiate 
the claim; (2) which VA will seek to provide; (3) which the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
which pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim but it is not error to 
provide remedial notice in a case pending before VA on 
November 9, 2000.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 120 (2005).     

In the veteran's case, his original claim of entitlement to 
service connection for PTSD was received in April 1998 prior 
to the enactment of the VCAA.  Remedial VCAA notice letters 
furnished to the veteran in July 2003 by the RO and in August 
2004 by the AMC informed him of the evidence needed to 
substantiate his claim for an increased rating for PTSD, of 
the evidence which VA had obtained and would attempt to 
obtain, and of the evidence which he should submit in support 
of his claim.  The AMC's August 2004 letter advised the 
veteran that it was his responsibility to make sure that VA 
received any relevant records which were not in the 
possession of a federal department or agency.  These remedial 
VCAA notice letters satisfied the first three elements of 
notice discussed by the Court in Pelegrini.  Although the RO 
and the AMC did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claim, VA did advise him that it was his 
ultimate responsibility to support his claim with appropriate 
evidence, and the veteran and his representative have had 
ample opportunity during the approximately four years since 
the rating action which the veteran appealed to the Board to 
present evidence and argument in support of the appeal.  In 
light of the foregoing, the Board concludes that any 
deficiency of the content or timing of VCAA notice provided 
to the appellant was not in any way prejudicial to him and 
did not affect the essential fairness of the adjudication of 
his claims on appeal.  See Mayfield, supra.    
      
VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA has obtained the 
records of the veteran's post-service inpatient and 
outpatient VA psychiatric treatment.  VA also afforded the 
veteran four (4) VA medical examinations during the pendency 
of this appeal to evaluate the nature and severity of his 
PTSD.  The veteran and his representative have not identified 
any existing additional evidence which might be relevant to 
the appeal.  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.


I. Legal Criteria.  Disability evaluations are determined by 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  When there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).

The criteria for rating psychiatric disabilities were revised 
effective November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 
1996).  Because the veteran filed his claim of entitlement to 
service connection for PTSD (which was granted by the RO's 
rating action in December 2001) after the amendments 
effective in November 1996, the revised criteria apply in his 
case.

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, pertaining to PTSD, and a General Formula for 
Rating Mental Disorders, provide that a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.    

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In a case in which the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD, the Court, in 
affirming the Board's decision, rejected an appellant's 
argument that the symptoms listed for PTSD in the American 
Psychiatric Association 's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV) should replace 
the criteria in the General Formula for Rating Mental 
Disorders of 38 C.F.R. § 4.130.  The Court noted that the 
symptoms recited under both the 30 percent and 50 percent 
ratings in 38 C.F.R. § 4.130 follow the phrase "such 
symptoms as" and that 'such as' means "for example" or 
"like or similar to."  The Court stated that the factors 
listed in the rating formula are "examples" of conditions 
which warrant particular ratings and that, without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  The Court 
stated that the VA Secretary, acting within his authority to 
adopt and apply schedule of ratings, chose to create on 
general rating formula for mental disorders and that the 
Secretary's use of the phrase "such symptoms as" followed 
by a list of examples provides guidance as 
to the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
The Court held that, in rating mental disorders, VA is to 
consider all symptoms of a claimant's condition which affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the DSM-IV.  Mauerhan v. 
Principi, 16 Vet. App. 436, 441-443 (2002).

The Court has also held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


II. Factual Background.  In August 1998, the veteran had a 
walk-in appointment at a VA mental health clinic with a staff 
psychiatrist.  He complained of having nightmares, intrusive 
thoughts, and "flashbacks" of his combat experiences in 
Vietnam.  He had no delusions, hallucinations, or suicidal 
ideation.  His thinking was organized.  He stated that since 
his return from Vietnam he drank beer "to forget."  He said 
that he was seeking help because on his own he was not able 
to cope.  He had had no prior psychiatric treatment.  He 
denied any history of mania or psychosis.  On mental status 
examination, he was oriented times three, and his mood was 
sad and anxious.  The pertinent impressions were PTSD and 
alcohol dependence.  Trazodone was prescribed, and the 
veteran was advised to make an appointment to return to the 
VA mental health clinic.    

At a VA PTSD examination in November 1998, the veteran 
complained that he was lonely and depressed and did not sleep 
well.  He admitted to a history of alcohol dependence.  He 
stated that he worked as a maintenance man for an apartment 
complex.  He claimed to have "flashbacks" of his combat 
experiences in Vietnam.  On mental status examination, the 
veteran was normally oriented to time, place, and person.  He 
was alert and cooperative.  He spoke fast in a loud voice.  
He appeared to be hypervigilant.  His mood was angry, 
dysphoric, and bitter.  The Board notes that "dysphoric" 
means characterized by dysphoria and that "dysphoria" means 
disquiet; restlessness; malaise.  See Dorland's Illustrated 
Medical Dictionary (Dorland's) 517 (28th ed., 1994).  The 
veteran stated that his anger was directed at the Unites 
States Government which did not properly support the troops 
in Vietnam and at the general population which does not 
understand Vietnam veterans and makes fun of them and avoids 
them.  He denied having attempted suicide or having any 
suicidal thoughts or plans.  There was no evidence that the 
veteran had any delusions or hallucinations.  The veteran 
stated that at least ten nights per month he had a nightmare 
of his combat events.  The veteran said that he had no social 
life, that he did not want social contact with people, that 
he either stayed home or visited his mother, and that he 
spent his time working or consuming alcohol.  He stated, "I 
feel like I'm on edge all the time and ready to explode at 
any minute..."  

VA psychological testing in November 1998 revealed that the 
veteran was a confused person who was socially isolated and 
has difficulty concentrating; he had had episodes of anxiety 
related to a past traumatic event; and he had a considerable 
problem in managing his aggressive words and behavior, 
complicated by a limited capacity for empathy and by 
psychotic symptoms.  The diagnoses on Axis I were PTSD and 
alcohol dependence.  The examiner, who is a psychologist, 
assigned a Global Assessment of Functioning (GAF) score of 
55.  The Board notes that the GAF scale is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994).  A GAF score of 
50 denotes serious symptoms or any serious impairment in 
social, occupational, or school functioning.

In February 2002, the veteran was referred for admission to a 
VA Medical Center by the outpatient mental health clinic for 
stabilization after he complained that his depression and his 
symptoms of PTSD were getting worse.  He was admitted on 
February 5, 2002.  The veteran stated that his nightmares and 
flashbacks about buddies being killed in Vietnam had become 
more frequent and his memories of Vietnam experiences were 
"haunting" him.  He said that he had not been sleeping well 
and that he would drink six to eight beers to get to sleep.  
He stated that he felt hopeless and helpless but that he had 
no thoughts of or plans for suicide.  He requested 
medication, and he stated that he had stopped taking his 
prescribed medication several months earlier.  The veteran 
was placed into an acute psychiatric treatment unit and 
administered several medications, including Trazodone and 
Prozac.  After two nights in the hospital, the veteran met 
with a treatment team and reported that he had slept well and 
felt better.  He promised to not consume alcohol while he was 
taking medication prescribed as psychiatric therapy.  He was 
discharged on February 7, 2002, in stable condition with 
diagnoses on Axis I of PTSD, depression, and alcohol 
dependence.  A GAF score of 60 was assigned, which denotes 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning. 

The veteran was seen at the VA mental health clinic by a 
staff psychiatrist in March 2002.  He told her that he was 
doing better but that he still had some nightmares and woke 
up during the night.  He also said that he felt "real 
nervous" during the day.  The treating physician increased 
the dosage of two of the veteran's prescribed medications.  

The veteran's VA outpatient treatment records show no more 
office visits to a staff psychiatrist at the VA mental health 
clinic prior to the VA psychiatric examination which the 
veteran underwent on August 22, 2002.

At the VA psychiatric examination on August 22, 2002, the 
diagnosis on Axis I was PTSD, and the examining VA staff 
psychiatrist assigned a GAF score of 45, which denotes 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.

At a VA psychiatric examination in August 2004, the diagnoses 
on Axis I were PTSD and alcohol dependence in full remission.  
The examining VA staff psychiatrist assigned a current GAF 
score of 45-50 and the same GAF score for the past year.  A 
GAF score of 45-50 denotes serious symptoms or any serious 
impairment in social, occupational, or school functioning.

At a VA psychiatric examination in August 2005, after a 
review of the pertinent records in the veteran's claims file 
and a clinical interview of the veteran, another VA staff 
psychiatrist concurred with the diagnoses rendered and the 
GAF scores assigned by the VA examiner in August 2004.

The veteran did not allege at the VA psychiatric examinations 
in August 2002, August 2004, or August 2005 that he had or 
that he has ever had any symptoms similar to the symptoms set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, and the 
General Rating Formula for Mental Disorders as factors 
indicating total occupational and social impairment due to 
service-connected PTSD, nor did the VA physicians who 
conducted those three VA examinations or any therapist who 
has seen the veteran in the VA mental health clinic find that 
he has had any of those symptoms or other similar symptoms 
demonstrating total occupational and social impairment due to 
a service-connected mental disorder.


III. Analysis.  With regard to the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for PTSD 
for the period prior to August 22, 2002,  the pertinent 
evidence of record, which includes the report of the November 
1998 VA examination, VA outpatient mental health clinic 
notes, and the February 2002 VAMC discharge summary, shows 
that prior to August 22, 2002, the veteran had a depressed 
mood and chronic sleep impairment associated with his PTSD, 
which are symptoms indicative of impairment at the 30 percent 
level and that he had difficulty in establishing and 
maintaining effective work and social relationships, which a 
symptom indicative of impairment at the 50 percent level.  Of 
the symptoms listed in the General Rating Formula for Mental 
Disorders as indicative of impairment at the 70 percent level 
[Suicidal ideations; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships], the pertinent evidence 
prior to August 22, 2002, shows that the veteran had 
difficulty in adapting to stressful circumstances but no 
symptoms similar to those listed above as indicative of 
impairment at the 70 percent level.

The pertinent evidence concerning the veteran's 
mental/emotional status prior to August 22, 2002, does not 
show that, during that period of time, he had complete 
inability to establish and maintain effective relationships 
as opposed to his demonstrated difficulty in establishing and 
maintaining effective work and social relationships (a 
symptom indicative of impairment at the 50 percent level).  
In addition, the pertinent evidence concerning the veteran's 
mental/emotional status prior to August 22, 2002, does not 
show that, during that period of time, he had any symptoms 
similar to those listed in the General Rating Formula for 
Mental Disorders as indicative of impairment at the 70 
percent level, such as suicidal ideation, illogical speech, a 
lack of ability to function independently, or engaging in 
unprovoked violence.  Furthermore, the GAF score of 55 
assigned by the VA psychiatric examiner in November 1998 and 
the GAF score of 60 assigned at the veteran's VA hospital 
discharge in February 2002, denoting moderate symptoms, do 
not, in the Board's view, demonstrate that the veteran's 
impairment by PTSD symptomatology prior to August 22, 2002, 
had increased so as to be equivalent to the symptomatology 
listed in the General Rating Formula for Mental Disorders as 
indicative of impairment at the 70 percent level.  

For these reasons, the Board concludes that the disability 
picture presented by the veteran's service-connected PTSD 
prior to August 22, 2002, did not more nearly approximate the 
schedular criteria for an evaluation of 70 percent than the 
criteria for an evaluation of 50 percent, and so, on that 
basis, entitlement to an evaluation in excess of 50 percent 
for PTSD for the period prior to August 22, 2002, is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2002).     

With regard to the veteran's claim of entitlement to an 
evaluation in excess of 70 percent for PTSD for the period 
commencing August 22, 2002, the pertinent evidence of record, 
including the reports of the VA psychiatric examinations in 
August 2002, August 2004, or August 2005, does not show that, 
at or since the VA PTSD examination on August 22, 2002, the 
veteran has had symptoms similar to those listed in the 
General Rating Formula for Mental Disorders as indicative of 
total occupational and social impairment due to service-
connected psychiatric disability or equivalent 
symptomatology.  In the absence of any competent or credible 
evidence that the veteran's PTSD is productive of symptoms 
indicative of total occupational and social impairment, the 
veteran (who is in receipt of VA compensation at the 100 
percent rate based on his entitlement to TDIU) is not 
entitled to a schedular evaluation of 100 percent for PTSD 
under the applicable rating criteria.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).   

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period prior to August 22, 2002, is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD 
for the period commencing August 22, 2002, is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


